DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
IMAGE PROCESSING APPARATUS, CONTROL METHOD, AND STORAGE MEDIUM COMPRISING EXECUTION OF EDGE DETECTION PROCESSING ON A READ IMAGE, DETERMINING AT LEAST ONE PAIR OF EDGES BASED ON INFORMATION OF THE PLURALITY OF EDGES DETECTED IN THE EDGE DETECTION PROCESSING AND SHEET SIZE INFORMATION.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: mechanism in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-12, 16 and 17 is/are rejected under 35 U.S.C. 102(a1 and/or a2) as being anticipated by Maeda (US Pub 2016/0162762).

Amendments to the Claims:  
Please withdraw Claims 14-15. Please amend the claims as shown below. This Listing of Claims will replace prior versions, and listings, of claims in the application.  
Listing of Claims:  

Re claim 1: Maeda teaches an image processing apparatus having a reading device to read an image from a sheet, the image processing apparatus comprising: 
one or more controllers configured to perform operations including: 
reading one image from one sheet by using the reading device (e.g. the invention discloses a scanner for scanning a sheet, which is taught in ¶ [41 and [48].  The system contains a CPU that controls the scanning of the sheet, which is taught in ¶ [38] and [39].), 

[0038] The controller unit 110 collectively controls an operation of the printing apparatus 100, and performs input/output control of image information and device information. The controller unit 110 includes the CPU 114, an input/output (I/O) control unit 111, the ROM 112, a random access memory (RAM) 113, and the HDD 115 as a plurality of functional blocks. Such modules are connected to each other via a system bus 116.

[0039] The CPU 114 is a processor for controlling the entire printing apparatus 100. The CPU 114 collectively controls access with various connected devices based on a control program stored in the ROM 112. The CPU 114 also collectively controls various types of processing performed in the controller unit 110.

[0041] The RAM 113 is a readable and writable memory. The RAM 113 also serves as a system work memory used for the CPU 114 operating. The RAM 113 stores image data input from the scanner unit 130 and the PC 101, various programs, and setting information.

[0048] The scanner unit 130 scans an image of a document (sheet) by using an optical sensor to obtain scan image data. Details of the scanner unit 130 will be described below with reference to FIG. 3.

executing edge detection processing on the one image (e.g. the invention teaches in the automatic calculation method, after scanning a sheet, the edge detection process is performed.  This is taught in ¶ [116].), and 

[0116] On the other hand, in the automatic calculation method, the scanner unit 130 scans the adjustment chart 601. Then, the CPU 114 analyzes the image data generated by reading the images of the adjustment chart 601. As a result of the analysis, the CPU 114 detects the edges of the adjustment chart 601 and the edges of the marks 620 (i.e., the borders between the background of the adjustment chart 601 and the marks 620) based on a difference in density. Then, the CPU 114 calculates the lengths of the portions (a) to (r) from the detected edges of the adjustment chart 601 and the edges of the marks 620. Details of the processing for analyzing the image data on the adjustment chart 601 will be described below with reference to FIG. 8.

determining at least one pair of edges from among a plurality of edges based on information of the plurality of edges detected in the edge detection processing and size information of the one sheet (e.g. the first step in figure 9 involves the user entering in sheet size information to determine if a certain scan process can be performed on the sheet, which is taught in ¶ [145]-[147].  After the sheet size evaluation of certain scanning is determined, the user can perform the manual printing position function. If the user performs the automatic adjustment by the scanner, the system performs the edge evaluation of the adjustment chart patterns and the chart edges, which is taught in ¶ [158] and [159].  If the scanner process of figure 11 is selected, the edges of the sheet and chart patterns are detected, which is taught in ¶ [170]-[172].  The pair of edges of a sheet chart patterns occurs after the size information entered in figure 9 and based on the calculated ranges from different page edges and pattern edges determined by the different contrasts on the page, which is described in ¶ [134]-[141].  The ranges calculated for (A)-(G) is considered the size of the page in the width direction that allows for the determination of the edges of the page and the patterns on the page.).  

[0134] First, the CPU 114 detects the density of the area 801 (corresponding to a section (A) in FIGS. 8A and 8B). Then, the CPU 114 detects the density of the area 802 lying between the areas 801 and 803 (corresponding to a section (B) in FIGS. 8A and 8B). Then, the CPU 114 detects the density of the area 803 lying between the areas 802 and 812 (corresponding to a section (C) in FIGS. 8A and 8B). Then, the CPU 114 detects the density of the area 802 lying between the areas 803 (corresponding to a section (D) in FIGS. 8A and 8B). Then, the CPU 114 detects the density of the area 803 lying between the areas 802 (corresponding to a section (E) in FIGS. 8A and 8B). Then, the CPU 114 detects the density of the area 802 lying between the areas 803 and 801 (corresponding to a section (F) in FIGS. 8A and 8B). Then, the CPU 114 detects the density of the area 801 (corresponding to a section (G) in FIGS. 8A and 8B).

[0135] Based on these measurement results, the CPU 114 calculates the ranges of the images printed on the adjustment chart 601 from the measured positions of the sections (A) to (G) of the image data 800. The CPU 114 further detects that the areas 803 in the sections (C) and (E) are based on the density of the marks 620 printed on the printing apparatus 601. The CPU 114 further detects that the areas 801 in the sections (A) and (G) are based on the density of the background of the backing sheet (not illustrated).

[0136] From such a detection result, the CPU 114 detects a point where the density switches between the sections (A) and (B) as an edge 810 (i.e., image edge (left edge) of the adjustment chart 601). The CPU 114 further detects a point where the density switches between the sections (B) and (C) as an edge 812 (i.e., image edge (left edge) of the left mark 620). The CPU 114 further detects a point where the density switches between the sections (C) and (D) as an edge 812 (i.e., image edge (right edge) of the left mark 620). The CPU 114 further detects a point where the density switches between the sections (D) and (E) as an edge 812 (i.e., image edge (left edge) of the right mark 620). The CPU 114 further detects a point where the density switches between the sections (E) and (F) as an edge 812 (i.e., image edge (right edge) of the right mark 620). The CPU 114 further detects a point where the density switches between the sections (F) and (G) as an edge 810 (i.e., image edge (right edge) of the adjustment chart 601).

[0137] Based on the above-described detection result, the CPU 114 then calculates the distance from the image edge (left edge) of the adjustment chart 601 to the image edge (left edge) of the left mark 620 as the length of the portion (c) of the adjustment chart 601.

[0138] The CPU 114 further calculates the distance from the image edge (right edge) of the right mark 620 to the image edge (right edge) of the adjustment chart 601 as the length of the portion (g) of the adjustment chart 601.

[0139] The CPU 114 further calculates the distance from the image edge (left edge) of the adjustment chart 601 to the image edge (right edge) of the adjustment chart 601 as the length of the portion (a) of the adjustment chart 601.

[0140] While the method of calculating the lengths of the portions (c) and (g) of the adjustment chart 601 is described above, the lengths of the portions (e) and (i), (d) and (f), and (h) and (j) of the adjustment chart 601 can also be calculated by a similar way. While the method for calculating the length of the portion (a) of the adjustment chart 601 is described above, the length of the portion (b) of the adjustment chart 601 can also be calculated by a similar way.

[0141] In this way, since the image edges of the adjustment chart 601 and the image edges of the marks 620 are detected, the CPU 114 can automatically calculate the lengths of the portions (a) to (r) of the adjustment chart 601.


[0145] In step S901, the CPU 114 receives selection of a sheet for adjusting the printing position from the user on the editing screen 500. Then, the processing proceeds to step S902. If the user presses the button 503 with a sheet highlighted on the editing screen 500, the highlighted sheet is selected as the sheet for adjusting the printing position.

[0146] In step S902, the CPU 114 obtains the physical properties (e.g., the sheet length in the sub scanning direction 412, the sheet length in the main scanning direction 413, the grammage of the sheet 414, and the surface property of the sheet 415) of the sheet selected in step S901. Then, the processing proceeds to step S903. In addition, the CPU 114 obtains the physical properties of the sheet selected in step S901 by referring to the attribute data (sheet lengths, grammage, and surface property) of the sheet registered in the sheet management table 400.

[0147] In step S903, the CPU 114 determines whether the sheet selected in step S901 (i.e., the sheet for adjusting the printing position) can be scanned by ADF reading. The CPU 114 determines whether the sheet can be scanned by ADF reading, based on the physical properties of the sheet obtained in step S902.



[0158] In step S908, the CPU 114 determines whether automatic adjustment (reading by ADF) is selected by the user as the method for adjusting the printing position. If the button 1002 on the selection screen 1010 is pressed (YES in step S908), the processing proceeds to step S1500. In step S1500, the CPU 114 performs automatic adjustment of the printing position by scanning the adjustment chart 601 by ADF reading. Then, the processing proceeds to step S912. Details of the processing of step S1500 will be described below with reference to FIG. 12.

[0159] On the other hand, if the button 1001 on the selection screen 1010 or the button 1001 on the selection screen 1020 is pressed (NO in step S908), the CPU 114 determines it to be “NO” and the processing proceeds to step S1100. In step S1100, the CPU 114 performs automatic adjustment of the printing position by scanning the adjustment chart 601 by pressing plate reading. Then, the processing proceeds to step S912. Details of the processing of step S1100 will be described below with reference to FIG. 11.

[0170] In step S1105, the CPU 114 instructs the scanner unit 130 to scan the adjustment chart 601 printed in step S1103 by pressing plate reading. Then, the processing proceeds to step S1106.

[0171] In step S1106, the CPU 114 performs image analysis on image data generated by scanning the adjustment chart 601. The CPU 114 performs the image analysis on the image data by the method described above with reference to FIGS. 8A and 8B. Based on the image analysis, the CPU 114 detects the image edges of the adjustment chart 601 and the image edges of the marks 620, focusing on a difference in density. Then, the processing proceeds to step S1107.

[0172] In step S1107, the CPU 114 determines whether the image edges of the adjustment chart 601 and the image edges of the marks 620 are successfully detected as a result of the detection processing in step S1106. If the CPU 114 determines that the detection has succeeded (YES in step S1107), the processing proceeds to step S1108. On the other hand, if the CPU 114 determines that the detection has failed (NO in step S1107), the processing proceeds to step S1116. Examples of the case where the CPU 114 determines it to be “NO” in step S1107 include a case where a difference in density between the background of the sheet on which the adjustment chart 601 is printed and the marks 620 is so small that the image edges of the marks 620 fail to be properly detected.



Re claim 2: Maeda teaches the image processing apparatus according to clam 1, 
wherein the one or more controllers are configured to perform further operations including forming an image on the sheet (e.g. the invention discloses performing the printing operation, which is taught in ¶ [33].), and 

[0033] The printing apparatus 100 includes an image reading function for reading a document to generate image data, and a print function for printing an image on a sheet based on the generated image data (i.e., copy function). The printing apparatus 100 also includes a print function for receiving a print job from the PC 101 and printing characters and/or images on a sheet based on data for which a print instruction is received (PC print function). The print functions may implement either color or monochrome printing.

wherein the one sheet is a sheet on which an image having a predetermined pattern is formed (e.g. the user selects the number of adjustment charts to print, and the system prints the charts with patterns of squares seen in figure 6, which is taught in ¶ [167]-[168].).  

[0167] In step S1102, the CPU 114 receives the designation of the number of adjustment charts 601 to print from the user on the designation screen 1200. Then, the processing proceeds to step S1103.

[0168] In step S1103, the CPU 114 instructs the image forming unit 151 to print the adjustment charts 601 as many as designated in step S1102. At that time, the image data of the adjustment chart 601 is read from the RAM 113 or the HDD 115 and transferred to the printer engine 150. Receiving the print instruction, the image forming unit 151 prints the adjustment chart 601 on the sheets fed from the feeding unit 140 (i.e., the sheet selected in step S901). The sheets on which the adjustment chart 601 is printed are discharged from the printing apparatus 100. After the processing of step S1103, the processing proceeds to step S1104.



    PNG
    media_image1.png
    462
    677
    media_image1.png
    Greyscale


Re claim 3: Maeda teaches the image processing apparatus according to clam 2, 
wherein the image having the predetermined pattern includes at least one mark (e.g. the marks are considered as patterns that are used to determine the edges of a sheet, which is taught in ¶ [134]-[141] above.), and 
wherein the one or more controllers are configured to perform further operations including acquiring one parameter, based on at least position information of the at least one mark in the one image and position information corresponding to one edge of the at least one pair of edges (e.g. the system scans the adjustment sheet and acquires the ranges between different marks and paper edges, which is taught in ¶ [134]-[141] above.).  

Re claim 4: Maeda teaches the image processing apparatus according to clam 3, wherein the one or more controllers are configured to perform further operations including controlling to form an image subjected to position adjustment based on at least the acquired one parameter (e.g. the MFP outputs an image used to aid in position adjustment during printing, which is taught in ¶ [167] and [168] above.).  

Re claim 9: The image processing apparatus according to clam 1, wherein the at least one pair of edges corresponds to edges along a conveying direction from among edges of the one sheet (e.g. as seen in figure 6, the conveyance arrow (610) is the direction of the sheet being fed., which is ¶ [105].). 

[0105] An image 610 for identifying the conveyance direction of the adjustment chart 601 and an image 612 for identifying the front or back surface of the adjustment chart 601 are printed on the front surface of the adjustment chart 601. An image 611 for identifying the conveyance direction of the adjustment chart 601 and an image 613 for identifying the front or back surface of the adjustment chart 601 are printed on the back surface of the adjustment chart 601. 

Re claim 10: The image processing apparatus according to clam 1,
 wherein determining includes detecting an additional pair of edges based on the information of the plurality of edges detected in the edge detection processing and the size information of the one sheet (e.g. the process of finding the sheet edge does not start until a sheet size is input in figure 9.  After this input, the different edges detected based on contrast is used to find the other edges of the patterns and the sheet, which is taught in ¶ [134]-[141] above.), and 
wherein the additional pair of edges corresponds to edges in a direction orthogonal to a conveying direction from among edges of the one sheet (e.g. the additional edges, such as (d), (f), (h) and (j), are in the vertical direction that is orthogonal to the conveying direction are also determined, which is taught in ¶ [134]-[141] above.).  

Re claim 11: The image processing apparatus according to clam 10, wherein the additional pair of edges are determined based on information of the at least one pair of edges (e.g. the original method of using the contrasts to find the different edges is also used to find the vertical edges, which is taught in ¶ [134]-[141] above.).  

Re claim 12: The image processing apparatus according to clam 1, wherein the reading device includes a mechanism (interpretation: a conveyance processing mechanism conveys the sheet, which is disclosed on page 7.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) of conveying the sheet and a contact image sensor (CIS) configured to read the image from the conveyed sheet (e.g. the system teaches feeding a sheet for scanning in ¶ [75].  The invention can be used with a contact image sensor, which is taught in ¶ [72].).

[0072] In the present exemplary embodiment, the scanner unit 130 is described to include a reduction optical system with which the reflected light from the document 301 forms an image on the CCD sensor 311. However, it is not limited thereto. The scanner unit 130 may include an equal magnification optical system with which the reflected light from the document 301 forms an image on a contact image sensor (CIS).

[0075] If an instruction to start the scan operation is received, then, a document feeding unit 341 separates the topmost sheet (document) of the document bundle by a friction separation method one by one, and conveys the separated document to a registration roller pair 324. To feed the document, the pickup roller 322 moves down on the document bundle and a lifting plate moves up to press the document bundle against the feed roller 323 to enter a preliminary operation for document feeding. With a motor (not illustrated) as a driving source, the feed roller 323 and the pickup roller 322 then rotate clockwise to convey the document. The second and subsequent sheets to be conveyed subsequent to the topmost sheet are stopped by a friction piece (not illustrated) and remain on the document stacking unit 340. The separation of the document is detected by a separation sensor (not illustrated) arranged downstream from the feed roller 323.


Re claim 16: Maeda teaches a method for an image processing apparatus having a reading device to read an image from a sheet, the method comprising: 
reading one image from one sheet by using the reading device (e.g. the invention discloses a scanner for scanning a sheet, which is taught in ¶ [41 and [48] above.  The system contains a CPU that controls the scanning of the sheet, which is taught in ¶ [38] and [39] above.); 
executing edge detection processing on the one image (e.g. the invention teaches in the automatic calculation method, after scanning a sheet, the edge detection process is performed.  This is taught in ¶ [116] above.); and 
determining at least one pair of edges from among a plurality of edges based on information of the plurality of edges detected in the edge detection processing and size information of the one sheet (e.g. the first step in figure 9 involves the user entering in sheet size information to determine if a certain scan process can be performed on the sheet, which is taught in ¶ [145]-[147] above.  After the sheet size evaluation of certain scanning is determined, the user can perform the manual printing position function. If the user performs the automatic adjustment by the scanner, the system performs the edge evaluation of the adjustment chart patterns and the chart edges, which is taught in ¶ [158] and [159] above.  If the scanner process of figure 11 is selected, the edges of the sheet and chart patterns are detected, which is taught in ¶ [170]-[172] above.  The pair of edges of a sheet chart patterns occurs after the size information entered in figure 9 and based on the calculated ranges from different page edges and pattern edges determined by the different contrasts on the page, which is described in ¶ [134]-[141] above.  The ranges calculated for (A)-(G) is considered the size of the page in the width direction that allows for the determination of the edges of the page and the patterns on the page.).  

Re claim 17: Maeda teaches a non-transitory computer-readable storage medium storing computer-executable instructions for causing a computer to execute a method for an image processing apparatus having a reading device to read an image from a sheet, the method comprising: 
reading one image from one sheet by using the reading device (e.g. the invention discloses a scanner for scanning a sheet, which is taught in ¶ [41 and [48] above.  The system contains a CPU that controls the scanning of the sheet, which is taught in ¶ [38] and [39] above.); 
executing edge detection processing on the one image (e.g. the invention teaches in the automatic calculation method, after scanning a sheet, the edge detection process is performed.  This is taught in ¶ [116] above.); and 
determining at least one pair of edges from among a plurality of edges based on information of the plurality of edges detected in the edge detection processing and size information of the one sheet (e.g. the first step in figure 9 involves the user entering in sheet size information to determine if a certain scan process can be performed on the sheet, which is taught in ¶ [145]-[147] above.  After the sheet size evaluation of certain scanning is determined, the user can perform the manual printing position function. If the user performs the automatic adjustment by the scanner, the system performs the edge evaluation of the adjustment chart patterns and the chart edges, which is taught in ¶ [158] and [159] above.  If the scanner process of figure 11 is selected, the edges of the sheet and chart patterns are detected, which is taught in ¶ [170]-[172] above.  The pair of edges of a sheet chart patterns occurs after the size information entered in figure 9 and based on the calculated ranges from different page edges and pattern edges determined by the different contrasts on the page, which is described in ¶ [134]-[141] above.  The ranges calculated for (A)-(G) is considered the size of the page in the width direction that allows for the determination of the edges of the page and the patterns on the page.).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Hikita (JP Pub 2010-237018 (Pub Date: 10/21/2010)).

Re claim 5: Maeda teaches the image processing apparatus according to clam 3, wherein the at least one pair of edges is a combination of edges, and which satisfy a predetermined relationship between a distance between edges and a length of the one sheet in a predetermined direction (e.g. the distance between the edges of the sheet is the total length of the plural edges (A)-(G) found, which is taught in ¶ [134]-[141] above.).  
However, Maeda fails to specifically teach the features of wherein the at least one pair of edges is a combination of edges in which an absolute value of a difference between angles is less than or equal to a threshold among the plurality of edges.
However, this is well known in the art as evidenced by Hikita.  Similar to the primary reference, Hikita discloses comparing the absolute value of edges (same field of endeavor or reasonably pertinent to the problem).    
Hikita teaches wherein the at least one pair of edges is a combination of edges in which an absolute value of a difference between angles is less than or equal to a threshold among the plurality of edges (e.g. the invention teaches the feature amount expressing the direction of an edge as an angle.  The system calculates the absolute value of a difference of two edges to determine if the value exceeds a threshold or is less than a threshold, which is taught in ¶ [12] and [34]-[36].).

[0012] According to a 7 aspect of the present invention, in the defect detection apparatus according to any of the 1 to 6 aspects, the 1 feature amount calculation unit and the 2 feature amount calculation unit enlarge a range on which the feature amount is calculated when an edge intensity calculated from a density value of a pixel included in a range on which the feature amount is calculated does not exceed a threshold value.

[0034] As shown in FIG. 3, the defect detection unit 108 includes an edge strength calculation unit 110,112,114 for calculating an edge strength, and a feature amount calculation unit 116,118,120 for calculating a feature amount expressing the direction of an edge by an angle. This device is provided with an edge strength determination part 124,126 for determining whether 2 edge strengths satisfy a condition or not, and a feature amount difference determination part 128,130 for determining a pixel as a defective pixel when an absolute value of a difference between 2 feature amounts exceeds a feature amount difference threshold value. A defect detection part 108 compares a feature quantity at an edge part where 2 edge strengths satisfy a condition and determines a defective pixel as a defective pixel imaged with a defect when an absolute value of a difference between 2 feature quantities is large.[0035] The feature amount representing the direction of the edge by an angle is hardly affected by the interference caused by the light from the pattern, the thinning and thickening of the pattern itself due to the variation of the manufacturing process, the defocus and the sampling error, and the vibration when the pattern is imaged. Therefore, if the pixel is determined as a defective pixel when the absolute value of the difference between the 2 feature amounts is large, the difference between the density values not caused by the defect is not detected as a defect, so that the defect is rarely detected.[0036] On the other hand, the feature amount is susceptible to the defect included in the pattern. Therefore, if a pixel is determined as a defective pixel when an absolute value of a difference between 2 feature values is large, a defect is reliably detected.

Therefore, in view of Hikita, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the at least one pair of edges is a combination of edges in which an absolute value of a difference between angles is less than or equal to a threshold among the plurality of edges, incorporated in the device of Maeda, in order to compare edges and their angles, which can improve detecting defects in an image and lessen the chance of falsely identifying image defects (as stated in Hikita ¶ [68]-[73]).  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Kato (JP Pub 2009-164807 (Pub Date: 7/2/2009)).

Re claim 6: However, Maeda fails to specifically teach the features of the image processing apparatus according to clam 1, wherein the edge detection processing includes a process of performing a filter operation for a partial image of the one image.  
	However, this is well known in the art as evidenced by Kato.  Similar to the primary reference, Kato discloses determining the edge of an image (same field of endeavor or reasonably pertinent to the problem).    
	Kato teaches wherein the edge detection processing includes a process of performing a filter operation for a partial image of the one image (e.g. the invention teaches applying a filter to a pre-scanned image to produce an edge of an image, which is considered as a partial image of the image.  This is taught in ¶ [67] and [78].).

[0067] After finishing processing by S210, CPU70 performs an edge detection process to the pre-scan image data recorded on RAM80, and generates the edge image data in which it corresponds to this image data (S215). That is, the pre-scanned image data stored in the RAM 80 is passed through an edge detection image filter (known differential filter) to generate edge image data representing an edge image corresponding to the image data.

[0078] Thus, after finishing processing by S310, CPU70 performs an edge detection process to the pre-scan image data (pre-scan result) recorded on RAM80, and generates the edge image data in which it corresponds to this image data (S315). That is, the pre-scanned image data recorded in the RAM 80 is passed through an image filter for edge detection (known differential filter) and converted into edge image data.

Therefore, in view of Kato, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the edge detection processing includes a process of performing a filter operation for a partial image of the one image, incorporated in the device of Maeda, in order to pre-scan an area that can be filtered at a higher speed, which improves the efficiency of estimating the size of a document (as stated in Kato ¶ [11]-[13]).  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Tanimura (US Pub 2018/0052052).

Re claim 7: However, Maeda fails to specifically teach the features of the image processing apparatus according to clam 1, wherein determining includes extracting an edge as a candidate from the plurality of edges by using Hough transform.  
	However, this is well known in the art as evidenced by Tanimura.  Similar to the primary reference, Tanimura discloses detecting an edge of a sheet (same field of endeavor or reasonably pertinent to the problem).    
	Tanimura teaches wherein determining includes extracting an edge as a candidate from the plurality of edges by using Hough transform (e.g. the invention teaches determining the edges of a color chart by using the Hough transform, which is taught in ¶ [51], [69] and [70].).

[0051] The patch position processor 64 obtains patch position measurement information indicating a patch position (that is, the patch position), based on the image of the color chart CT obtained by the image obtainment processor 62. More specifically, for example, the patch position processor 64 generates binary horizontal edge image data and binary vertical edge image data for the horizontal direction (the main scanning direction, the X-direction) and the vertical direction (the sub-scanning direction, the Y-direction) by binarizing the image of the color chart CT with an edge filter used to detect an edge extending in one direction in the image, detects a horizontal edge line and a vertical edge line for the horizontal direction and the vertical direction by performing a Hough transform on the generated binary horizontal edge image data and binary vertical edge image data, and obtains a coordinate value (X,Y) of an intersection as patch position measurement information while each intersection in an intermediate line is set to each patch position. Preferably a plurality of disposition patterns in the chart region of the color chart CT are previously stored in the storage unit 10, the patch position processor 64 determines the disposition pattern corresponding to the color chart CT obtained by the image obtainment processor 62 from the plurality of disposition patterns previously stored in the storage unit 10, and detects the chart region from the image of the color chart CT obtained by the image obtainment processor 62 based on the determined disposition pattern, and obtains the patch position measurement information with respect to the detected chart region.

[0069] More specifically, for example, in the embodiment, the patch position processor 64 detects a vertical edge along the vertical direction (Y-direction) using a predetermined vertical edge detection edge filter, based on the whole image of the color chart CT obtained by the image obtainment unit 62, and detects a horizontal edge along the horizontal direction (X-direction) using a predetermined horizontal edge detection edge filter. FIG. 9 illustrates an example of a result of differential filtering, which is performed on an image of a certain position in the Y-direction at differential intervals of N points along the X-direction with respect to the color chart in FIG. 5A. Then, the patch position processor 64 obtains an absolute value of the vertical edge after the edge filtering, compares the obtained absolute value to a previously set threshold, and binarizes the obtained absolute value, thereby generating image data of a binary vertical edge. For example, when the processing result after the edge filtering is binarized with respect to the image of the color chart CTa in FIG. 5A, the image data of the binary vertical edge image in FIG. 10 is generated. Similarly, the patch position processor 64 obtains an absolute value of the horizontal edge after the edge filtering, compares the obtained absolute value to a previously set threshold, and binarizes the obtained absolute value, thereby generating image data of a binary horizontal edge. For example, when the processing result after the edge filtering is binarized with respect to the image of the color chart CTa in FIG. 5A, the image data of the binary horizontal edge image in FIG. 12 is generated. Then, the patch position processor 64 performs the Hough transform on the image data of the binary vertical edge and the image data of the binary horizontal edge in the color chart CT, and detects the vertical edge line and the horizontal edge line. For example, when the Hough transform is performed on the image data of the binary vertical edge of the color chart CTa in FIG. 10, the vertical edge line in FIG. 11 is detected. For example, when the Hough transform is performed on the image data of the binary horizontal edge of the color chart CTa in FIG. 12, the horizontal edge line in FIG. 13 is detected. The patch position processor 64 obtains a vertical intermediate line that is of an intermediate line between the vertical edge lines adjacent to each other in each of the plurality of vertical edge lines, and similarly obtains a horizontal intermediate line that is of an intermediate line between the horizontal edge lines adjacent to each other in each of the plurality of horizontal edge lines, and obtains an intersection of each of the plurality of vertical intermediate lines and each of the plurality of horizontal intermediate lines as the patch position (X, Y). For example, the vertical intermediate line indicated by a broken line in FIG. 14 is obtained when the vertical intermediate line is obtained based on the vertical edge line obtained for the color chart CTa in FIG. 5A, the horizontal intermediate line indicated by a broken line in FIG. 14 is obtained when the horizontal intermediate line is obtained based on the horizontal edge line, and each intersection of the vertical intermediate line and the horizontal intermediate line is obtained as the patch position (X,Y) as indicated by a mark “o” in FIG. 14. In the embodiment, the position (X, Y) of each patch becomes the patch position measurement information.

[0070] Examples of the feature information include the vertical edge or horizontal edge after the edge filtering, the binary vertical edge or binary horizontal edge after the binarization, and the vertical edge line or horizontal edge line after the Hough transform, which are obtained through the processing of obtaining the patch position.

Therefore, in view of Tanimura, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein determining includes extracting an edge as a candidate from the plurality of edges by using Hough transform, incorporated in the device of Maeda, in order to use the Hough transform to detect an edge of a sheet, which improves the recognition of areas of a chart (as stated in Tanimura ¶ [08] and [09]).  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Mita (US Pub 2016/0219172) and Fukunaga (US Pub 20120301033).

Re claim 8: However, Maeda fails to specifically teach the features of the image processing apparatus according to clam 1, wherein the one or more controllers are configured to perform further operations including identifying a pixel position at which a response of the edge detection processing is maximum, in neighboring pixels of the at least one pair of edges, and executing linear approximation for the identified pixel position.  
	However, an aspect of this is well known in the art as evidenced by Mita.  Similar to the primary reference, Mita discloses detecting the edge of a document (same field of endeavor or reasonably pertinent to the problem).    
	Mita teaches wherein the one or more controllers are configured to perform further operations including identifying a pixel position, in neighboring pixels of the at least one pair of edges, and executing linear approximation for the identified pixel position (e.g. the invention teaches identifying a pixel position and other pixels in order to identify an edge of an image.  The edge is determined using an expression based on linear approximation, which is taught in ¶ [62], [87] and [96].).

[0062] The side length calculating unit 21 obtains the surrounding edge with reference to the n coordinates of the surrounding edge. More specifically, the side length calculating unit 21 obtains the surrounding edge on the side from the n coordinates of the surrounding edge by the use of approximate expression based on linear approximation. The side length calculating unit 21 obtains an approximate expression for each of the four sides, determines the coordinate positions of four intersections from the four approximate expressions as the apex coordinate positions at the four corners, and calculates the distance between each adjacent apex coordinate positions as the length of the corresponding side of the recording sheet.

[0087] The side length calculating unit 21 obtains the surrounding edge of a side from the coordinates of the surrounding edge detected corresponding to a plurality of points by the use of the approximate expression based on linear approximation, and repeats this process to obtain the surrounding edges of all the four sides (S6). The side length calculating unit 21 detects the apex coordinate positions of the four corners in the coordinate system of the image data from the intersections based on the approximate expressions of the four sides (S7). The side length calculating unit 21 then calculates the distance between each adjacent apex coordinate positions of the four corners as the length of the corresponding side of the recording sheet (S8).

[0096] Furthermore, a plurality of points on the surrounding edge of each side of the recording sheet are detected as edge coordinates from which the surrounding edge of the each side is obtained in accordance with linear approximation, and the coordinate positions of the four apices are detected from the intersection points of the surrounding edges. In this case, in the case where the recording sheet is distorted, for example, one of the four corners is warped, distortion errors can be caused if the four apices are directly detected. However, in accordance with the present embodiment as described above, the coordinate positions of the four apices are detected based on the intersection points of the approximate surrounding edges so that such distortion errors are not caused to improve the accuracy of detecting the coordinate positions of the four apices.

Therefore, in view of Mita, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the one or more controllers are configured to perform further operations including identifying a pixel position, in neighboring pixels of the at least one pair of edges, and executing linear approximation for the identified pixel position, incorporated in the device of Maeda, in order to calculate an image edge using linear approximation, which aids in more accurately perform correction of coordinate positions of patterns (as stated in Mita ¶ [98]).  
However, the combination above fails to specifically teach the feature of identifying a pixel position at which a response of the edge detection processing is maximum.
However, this is well known in the art as evidenced by Fukunaga.  Similar to the primary reference, Fukunaga discloses detecting the edge of an image (same field of endeavor or reasonably pertinent to the problem).    
Fukunaga teaches identifying a pixel position at which a response of the edge detection processing is maximum (e.g. the invention discloses using a arg max function that is used to measure values of the pixel positions, which is taught in ¶ [73] and [76].  This is an example using a arg max function for calculating a result using a maximum value.  The invention teaches using a filter to determine the edges of a scanned image, which is taught in ¶ [47]-[49].).

[0047] The sobel filter module 410 is connected to the binarizing module 420, and performs sobel filter processing on the photographed image 330 received in step S202 and delivers the resulting image to the binarizing module 420. The sobel filter processing is to detect edges of vertical lines or horizontal lines by using a filter. In the sobel filter processing, lines other than vertical lines and horizontal lines may be detected depending on the design of the filter.

[0048] The binarizing module 420 is connected to the sobel filter module 410 and the black-and-white reversing module 430. Upon receiving an image in which edges have been detected by the sobel filter module 410, the binarizing module 420 performs binarizing processing on the image and delivers the binarized image to the black-and-white reversing module 430. As this binarizing processing, a known binarizing processing technique may be applied. As a result of this binarizing processing, the edges have turned out to be black and the other portions have turned out to be white.

[0049] The black-and-white reversing module 430 is connected to the binarizing module 420 and the labeling module 440. Upon receiving the binarized image from the binarizing module 420, the black-and-white reversing module 430 performs black-and-white reverse processing on the binarized image and delivers the resulting image to the labeling module 440. As a result of this black-and-white reverse processing, the edges are changed to white, and the other portions are changed to black.


[0055] The inspection-region selecting module 130 extracts the characteristic values of the regions extracted in step S204. Then, the inspection-region selecting module 130 calculates the value according to equation (1) (discriminant function) for each region, and selects a region (in this example, the above-described mask image) in accordance with the calculated values. For example, among the regions extracted in step S204, the region having the maximum value is selected.

f ( X i ; w ) = j w j x ij ( 1 ) ##EQU00001##

[0072] The outer periphery of a region of a landscape picture contains more uneven portions than that of a circumscribed rectangle. In contrast, the background of, for example, a name card, is a rectangle, and, in most cases, the outer periphery of the rectangle is linear. Accordingly, x.sub.i7 may be used so that a region having a short peripheral contour can be selected while preventing a landscape picture from being selected. The weight w.sub.7 of the peripheral contour x.sub.i7 is a negative value.

[0073] FIG. 6 illustrates an example of the processing performed by the inspection-region selecting module 130. The calculation result of the discriminant function for the region image 510 is 1.5, as expressed by equation (2).


[0076] Then, the maximum of the calculated values of the discriminant functions, as expressed by equation (5), is selected.

X * = arg max i f (Xi; w) (5) ##EQU00005##

Therefore, in view of Fukunaga it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of identifying a pixel position at which a response of the edge detection processing is maximum, incorporated in the device of Maeda, as modified by Mita, in order to use an arg max function to determines a parameter using the max of variables, which contributes in eliminating unwanted aspects from an image (as stated in Fukunaga ¶ [03]).  
 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Furukawa (US Pub 20180183968).

Re claim 13: However, Maeda fails to specifically teach the features of the image processing apparatus according to clam 12, wherein the reading device includes a white member facing the CIS.  
	However, this is well known in the art as evidenced by Furukawa.  Similar to the primary reference, Furukawa discloses correcting an image for printing (same field of endeavor or reasonably pertinent to the problem).    
	Furukawa teaches wherein the reading device includes a white member facing the CIS (e.g. the invention discloses a white reference area for a back surface of an original, which is taught in ¶ [28].).

[0028] The ADF 100 includes a reading platen glass 220 for a back surface of the original. The reading platen glass 220 is provided between the original reading platen roller 5 and the downstream lead roller 6 along the conveyance path 34, and includes a reference white plate 221 for a back surface of the original. Further, the ADF 100 includes a contact image sensor (CIS) unit 255 configured to read original images of the back surfaces of the originals S at a position of the reading platen glass 220 as a reading position. The CIS unit 255 has a main scanning direction extending in the direction orthogonal to the conveyance direction of the originals S, and reads original images of the back surfaces of the originals S which are conveyed through the reading position. The CIS unit 255 transmits, to a controller 400, image signals representing the read original images of the back surfaces.

Therefore, in view of Furukawa, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the reading device includes a white member facing the CIS, incorporated in the device of Maeda, in order to provide a white reference plate to provide shading correction, which improves the image quality of the overall device when corrected (as stated in Furukawa ¶ [33] and [41]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen discloses detecting an edge or edges of an image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672